DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11), drawn to a detection method for hepatitis B virus surface antigen, in the reply filed on 19 April 2022 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-11 are examined on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/25/2020, 6/23/2020, 7/15/2020, and 4/19/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (JP2009258034A; citations refer to provided Espacenet translation of description) in view of Shintani (JP2001133460A; cited in IDS filed 2/25/2020; citations refer to provided Espacenet translation of description).
Regarding claim 1, Otsuka teaches a detection method for an antigen (par. 12, 26, 36, 39-40, 46-50, 55-57, 67-69), comprising:
preparing a detection chip including a metal film and a binding substance which is immobilized on the metal film and which specifically binds to an antigen (a sensor chip including a dielectric plate and a metal film provided in a predetermined region on one surface of the plate is prepared, par. 12; On the metal film 12, the primary antibody B1 is modified as a first binding substance that specifically binds to the antigen A, primary antibody B1 that is surface-modified to the metal film 12, par. 36);
providing a specimen onto the metal film to cause an antigen contained in the specimen to bind to the binding substance (the sample S to be inspected is brought into contact with the metal film 12 of the sensor chip 10 … the antigen A is detected as the substance to be measured contained in the sample S … On the metal film 12, the primary antibody B1 is modified as a first binding substance that specifically binds to the antigen A, par. 36; see also par. 48);
labeling, with a fluorescent substance, the antigen before or after binding to the binding substance (A sample S is caused to flow through the sample holder 13, and then a quenching-proof fluorescent substance F whose surface is modified with a secondary antibody B2, which is a second binding substance that specifically binds to the antigen 2, is also caused to flow, par. 36; timing of labeling the substance to be detected (antigen A) is not particularly limited, and before the substance to be detected (antigen A) is bound to the first binding substance (primary antibody B1), the sample is previously labeled with a fluorescent label, par. 37; par. 48); and
detecting fluorescence emitted from the fluorescent substance when the metal film is irradiated with excitation light in such a manner as to generate surface plasmon resonance in the metal film with the antigen labeled with the fluorescent substance kept in a state binding to the binding substance (par. 12, 22, 30, 36, 49, 57, 69).
Otsuka fails to specifically teach that the antigen is a hepatitis B virus surface antigen and that the binding substance immobilized on the metal film specifically binds to hepatitis B virus surface antigen.
Shintani teaches the conventional measurement of hepatitis B antigen is by a sandwich method using an antibody against the S region (par. 8). Shintani further teaches solid phase and labeled antibodies against the pre-S1 region, pre-S2 region, and/or S region of hepatitis B virus surface antigen that can be used in a sandwich immunoassay to detect hepatitis B virus surface antigen (par. 1, 11-16, 25, 27-30). The labeled antibodies of Shintani may be labeled with fluorescent substances (par. 22) and that the labeling substance may be chemically bonded to the antibody, such as by directly binding an appropriate functional group in the labeling substance to an amino group in the antibody (par. 23). Shintani teaches the antibodies can be polyclonal or monoclonal antibodies (par. 16, 18, 21, 26). Shintani teaches measurement of hepatitis B virus surface antigen is useful for diagnosing liver disease, determining asymptomatic carriers, monitoring the background after infection, and preventing post-transfusing hepatitis by examining blood for transfusion (par. 7). Shintani teaches using antibodies against the pre-S1 and/or the pre-S2 regions of hepatitis B virus surface antigen in addition to antibodies against the S region allows for sensitive detection of hepatitis B virus surface antigen and early stage HBV infection (par. 11, 48-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Otsuka by using an antibody that is specific to hepatitis B virus surface antigen as the binding substance immobilized on the metal film and using an antibody that is specific to hepatitis B virus surface antigen to label a hepatitis B virus surface antigen as taught in Shintani in order to detect hepatitis B virus surface antigen because Otsuka is generic with respect to the antigens that can be detected and the antibodies that can be used to detect the antigens in the method and one would be motivated to use the appropriate binding substances for detection of the desired antigen. Additionally, one would be motivated to modify the method of Otsuka to enable detection of hepatitis B virus surface antigens because measurement of hepatitis B virus surface antigen is useful for diagnosing liver disease, determining asymptomatic carriers, monitoring the background after infection, and preventing post-transfusing hepatitis by examining blood for transfusion (Shintani, par. 7). One having ordinary skill in the art would have a reasonable expectation of success in combining Otsuka and Shintani because Otsuka is drawn to a method for detecting an antigen involving forming a sandwich complex comprising an antibody bound to a solid phase and a fluorescently labeled antibody and is generic with respect to the antigens that can be detected and the antibodies that may be used and Shintani teaches specific antibodies that can be bound to a solid phase and labeled antibodies that can be fluorescently labeled that form a sandwich complex to detect hepatitis B virus surface antigens.
Regarding claim 2, Otsuka in view of Shintani, as detailed above, teaches the detection method for a hepatitis B virus surface antigen according to claim 1, wherein the hepatitis B virus surface antigen is labeled with the fluorescent substance through binding to a binding substance specifically binding to a hepatitis B virus surface antigen and having been labeled with the fluorescent substance (A sample S is caused to flow through the sample holder 13, and then a quenching-proof fluorescent substance F whose surface is modified with a secondary antibody B2, which is a second binding substance that specifically binds to the antigen 2, is also caused to flow, Otsuka, par. 36; par. 48).
Regarding claim 3, Otsuka in view of Shintani, as detailed above, teaches the detection method for a hepatitis B virus surface antigen according to claim 1, wherein the binding substance immobilized on the metal film and the binding substance labeled with the fluorescent substance are both anti-hepatitis B virus surface antigen antibodies (Otsuka, par. 36, 48; Shintani, par. 1, 11-16, 25, 27-30).
Regarding claim 4, Otsuka in view of Shintani, as detailed above, teaches the detection method for a hepatitis B virus surface antigen according to claim 3, 
wherein the anti-hepatitis B virus surface antigen antibody immobilized on the metal film is one or two or more anti-hepatitis B virus surface antigen monoclonal antibodies or anti-hepatitis B virus surface antigen polyclonal antibodies, and 
the anti-hepatitis B virus surface antigen antibody labeled with the fluorescent substance is one or two or more anti-hepatitis B surface antigen monoclonal antibodies or anti-hepatitis B virus surface antigen polyclonal antibodies different from the anti-hepatitis B virus surface antigen antibody immobilized on the metal film (monoclonal or polyclonal antibodies, Shintani, par. 16, 18, 21, 26; anti-hepatitis B virus surface antigen antibody immobilized on the metal film is different from anti-hepatitis B virus surface antigen antibody labeled with the fluorescent substance, e.g., the primary antibody B1 that is surface-modified to the metal film 12 and the secondary antibody B2 that is surface-modified to the fluorescent label are those that bind to antigen A as a substance to be detected at different sites, Otsuka, par. 36, Shintani, par. 11-16, 25).
Regarding claim 5, Otsuka in view of Shintani, as detailed above, teaches the detection method for a hepatitis B virus surface antigen according to claim 3, wherein the anti-hepatitis B virus surface antigen antibody immobilized on the metal film and the anti-hepatitis B virus surface antigen antibody labeled with the fluorescent substance are both antibodies binding to an S region of the hepatitis B virus surface antigen (Shintani, par. 8, 12-14).
Regarding claim 6, Otsuka in view of Shintani, as detailed above, teaches the detection method for a hepatitis B virus surface antigen according to claim 3, wherein the anti-hepatitis B virus surface antigen antibody immobilized on the metal film and the anti-hepatitis B virus surface antigen antibody labeled with the fluorescent substance both include both of an antibody binding to an S region of the hepatitis B virus surface antigen and an antibody binding to a Pre-S2 region of the hepatitis B virus surface antigen (Shintanim, par. 11-16, 25).
Regarding claim 7, Otsuka in view of Shintani, as detailed above, teaches the detection method for a hepatitis B virus surface antigen according to claim 3, wherein the fluorescent substance binds to the anti-hepatitis B virus surface antigen antibody via an amino group of the anti-hepatitis B virus surface antigen antibody (Shintani, par. 23).
Regarding claim 8, Otsuka in view of Shintani, as detailed above, teaches the detection method for a hepatitis B virus surface antigen according to claim 1, wherein the specimen in blood (e.g., Otsuka, par. 47-49, 55-57, 67-69).
Regarding claim 9, Otsuka in view of Shintani teaches the detection method for a hepatitis B virus surface antigen according to claim 1, 
wherein the metal film is disposed on a prism (prism 22, Otsuka, par. 45, 60, e.g., see Fig. 1), and
the metal film is irradiated with the excitation light through the prism (excitation light Lo, Otsuka, par. 12, 45, 60, e.g., see Fig. 1).
Regarding claim 10, Otsuka in view of Shintani teaches the detection method for a hepatitis B virus surface antigen according to claim 1, 
wherein the metal film includes a diffraction grating (Otsuka, par. 22), 
the binding substance is immobilized on the diffraction grating (Otsuka, par. 12, 36, 48), and
the diffraction grating is irradiated with the excitation light (excitation light Lo, Otsuka, par. 22, 45, 60).
Regarding claim 11, Otsuka in view of Shintani teaches the detection method for a hepatitis B virus surface antigen according to claim 1, wherein the excitation light is laser light emitted from a laser light source (Otsuka, par. 28, 45). Although Otsuka in view of Shintani does not specifically teach the laser light source having an output power of 15 to 30 mW, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claim 11 are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the surface plasmon-field enhanced fluorescence spectroscopy art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641